MYERS, District Judge.
This is an action at law to recover upon a note in the sum of $150, executed by the defendant C. T. Graydon to the Central Union Bank of South Carolina, and alleged to have been indorsed for value by the said payee bank to the plamtiff Reconstruction Finance Corporation, before maturity, without notice of any infirmity, defect, set-off, or other defense, as collateral security for indebtedness then and now existing from the said bank to the said corporation, now the owner and holder of said note.
The defendant C. T. Graydon demurred to the jurisdiction of the court on the grounds that the Reconstruction Finance Corporation was not the owner and holder of the note sued upon; that it appears from the face of the complaint that the United States of America is not a proper party plaintiff, in that the Reconstruction Finance Corporation is not the owner of the note in suit, but merely holds the same as collateral; and that, the amount involved being less than $3,000, this court is without jurisdiction. A further ground stated in the demurrer is that there is a defect of parties, in that it appears from the face of the complaint that the defendant conservators-receivers of the Central Union Bank of South Carolina are the necessary parties plaintiffs in this action.
After hearing argument, the court is of the opinion that the United States of America, as the owner of the stock of Reconstruction Finance Corporation, « is a proper party plaintiff; and that the statute, U.S.C.A. title 28, § 41 (1), confers original jurisdiction on this court in all such cases, without regard to the amount involved. See Reconstruction Finance Corporation v. Krauss et al. (D.C.) 12 F.Supp. 44.
I am further of the opinion that there is no defect of parties apparent on the face of the complaint, which alleges that Reconstruction Finance Corporation is now the owner and holder of the note in suit.
The demurrer interposed by the defendant C. T. Graydon is therefore overruled, and it is so ordered.